Case 2:03-cv-72701-AJT ECF No. 336 ‘filed 03/11/19 PagelD.5920 Pagei1of4

UNITED STATES DISTRICT COURT l L E
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION MAR 114 2019 -
MICHAEL WARD, CLERK'S OFFICE

Case No. 03~cv-72701 DETROIT
Petitioner,
HONORABLE ARTHUR 3. TARNOW

Ve Senior U.S. Di ECE | V E

HUGH WOLFENBARGER, et al.,
Respondent's. MAR 1 1 2019

_/ CLERK’S OFFICE
U.S. DISTRICT COURT

PETITIONER'S MOTION. SEEKING-COURT!S ORDER/PERMISSION
TO ALLOW PETITIONER'S BROTHER
WHO. HOLDS. "POWER. OF .ATTORNEY®
TO. ASSTST.IN. "SE: W NEG IONS
ND. OTHER M RS. 7
and
TO. PERMIT. PETITIONER. A. DIRECT LINE .
OF COMMUNICATION. WITH. THE. SPOKESPERSON. AGENT
OF RESPONDENT(S) MICH. PAROLE. BOARD. &.DEPT.. OF CORRECTIONS
TER FACILITATE A_N ATED.SETTLEM

 

1/

On 2/26/19 the Court entered its order strongly suggesting to
Respondent(s) and their counsel, they settle this case within 120
days. To Petitioner's knowledge, the additional 120 days (or
moreso beyond the 20 days ending 11/20/18 per the Court's oral
pronouncement on 10/30/18), was neither requested by Petitioner,
his then counsel (H. Mihas), nor Respondent(s) counsel. However,
‘Petitioner will once again diligently attempt, in good faith, to
take advantage of the gratuitous 120 days, in attempt to settle.
‘The ball is basically in Respondent(s) and their counsel's court,
to be full, fair and reasonable, going outside of the box, to get
the job done. We shall see how they act or do not act.

Petitioner's brother, Kenneth Ward is a professional,
conservative, family and business owner in Salt Lake City, Utah.

A/ Ken Ward - Ph: (801) 725-9057; e.mail: ward. ken@comcast net
-1-
Case 2:03-cv-72701-AJT ECF No. 336 filed 03/11/19 PagelD.5921 Page 2of4

Ken holds "POWER OF ATTORNEY" issued by Petitioner, and served upon
Respondent(s) counsel (Linus Banghart-Linn), in facilitating and
representing Petitioner Ward in settlement negotiations and other
matters in this case. See, attached copy of "Power of Attorney."

During earlier settlement negotiations, Respondent(s) counsel
did permit Ken to participate in the 2/4/19 telephonic conference;
wherein Ken basically held the baton, and was articulate in his
verbiage.

Ken is the person who drafted and presented (thru then assigned
counsel H. Mihas), the three (3) written settlement offers from
Petitioner's side of the arena. Those offers are a matter of
record (Dkt# 327).

Ken is very familiar with and competent in all aspects of this
case, as well as Petitioner, his brother.

If released from state confinement, Petitioner would be living
with, and employed by Ken in Utah.

With this Court's blessing, Ken would prove to be an invaluable
asset to settlement negotiations and other, in relation to the
interests of the Court, and parties.

There exist inefficient communications difficulties between
Petitioner, (limited in his prisoner status), and Respondent's
counsel; whereas Ken has a direct link and the technology (i.e.,
e.mail, etc.) to efficiently communication.

Unlike Respondent(s) counsel, Ken is tied to Petitioner via the
prisons kiosk (JPay.Com) link; whereby Ken could (and has in the
past) relayed information to Petitioner via JPay, reaching

Petitioner within 24 hrs or less. This speed is invaluable.

-2-
Case 2:03-cv-72701-AJT ECF No. 336 filed 03/11/19 PagelD.5922 Page 3of4

Petitioner further requests the Court to order that
Respondent(s) counsel (MAAG Linus Banghart-Linn) disclose the
identity (by name, rank and station) the individuals (Respondents)
he has been directly dealing with in the negotiation process,
specifically the agents of both Parole Board, and Dept of
Corrections (MDOC). Respondent(s) counsel has thus far REFUSED to
disclose the identity, or permit agents of the Parole Board/MDOC
agent (spokesperson), to participate directly (orally or in
writing), in settlement negotiations. See, Dkt# 327 (e.mails to
and from Mihas & Banghart-Linn).

Petitioner lastly requests the Court order that Ken and/or
Petitioner himself, be permitted to contact and negotiate directly
with the agent of the parties involved in this litigation, i.e.,
- Parole Board/MDOC).

WHEREFORE, in the best interest of all concerned, Petitioner
requests the Court grant and fashion an appropriate -order,

accordingly.

Respectfully submitted,

 
    

  

-- PO CMe ,
Michael Ward #128267
Macomb Corr Fac
34625 26 Mile Rd
New Haven, MI 48048

 

Date: 3/6/19

Petitioner/Pro-per
Case 2:03-cv-72701-AJT ECF No. 336 filed 03/11/19 PagelD.5923 Page 4of4

Re: Ward v Wolfenbarger, et al.
Case Ne, O3-cev-72701 (AIT)

TO: Me. Linus Banghart-Linn
AAG, Counsel for Respondent, Warden Wolfenbarger, et al.

POWER .OF .ATTORNEY
(Given to Kenneth L. Ward]

T, MICHAEL WARD, MDOQC prison #128267, Petitioner in the above
captioned cause, do certify and declare under penalty of perjury,
that I am sound of mind and competent; and, that this power of
attorney is made by my person of my own volition and free will.

IT, MICHAEL WARD, further declare that in accepting and utilizing
this power of attorney as further described below, said AAG Linus
Banghart-Linn, will not be heid liable in any form whatsoever, in
freely communicating with, to and from my brother, KENNETH L. WARD,
to whom, together with my person, MICHAEL WARD, and Linus Banghart-
Linn, are the sole party's, to this power of attorney.

Ken Ward is located at: 2985 E. Pineview Drive, Cottonwood
Heights, UT 84121 (cell#: 801-725-9057; e.mail: ward.ken@comcast.net)
I further attest, that upon oral statement made to my person,

Michael Ward, said Kenneth Ward has agreed to be a party to this
power of attorney and, has agreed, that he is ready, willing and able
“to meet, and/or communicate, and/or to provide and/or exchange
documents and information with, AAG Linus Banghart-Linn; in relation
to any and all matters of concern to Michael Ward; specifically, but
not limited to, assisting, directly and/or indirectly (by conversing
with and, providing and/or receiving information), in the matter of
negotiating a SETTLEMENT in the above captioned cause.

Subscribed & Sworn to before me
this &th,day of March, 2015.
q ol

TARY PUBLIC

OUNTY 9,
ACTING IN GouNcy EXPIRES Sep 5, 2n20

 

Affiant/Petitioner
